IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DAVID A. CROCKER,                      : No. 341 MAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (DIXIE CONSUMER                  :
PRODUCTS, LLC),                        :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.